Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: An apparatus comprising:(a) a body; (b) a catheter extending distally from the body, wherein at least a portion of the catheter is sized and configured to fit within a lumen of a human cardiovascular system, wherein the catheter includes: (i) a distal end, (ii) a proximal end, (iii) at least one electrode at the distal end, (iv) at least one irrigation port at the distal end, and (v) a fluid conduit in fluid communication with the at least one irrigation port; and (c) a fluid connector assembly extending proximally from the body, wherein the fluid connector assembly comprises: (i) a fluid connector body, wherein the fluid connector body is configured to couple with a complementary connector associated with a fluid source, wherein a proximal end of the fluid conduit is positioned in an interior region of the fluid connector body, and (ii) a grounding member interposed between the proximal end of the fluid conduit and the fluid connector body, wherein the grounding member is in communication with the interior region of the fluid connector body such that the grounding member is configured to provide an electrical ground to fluid communicated to the fluid conduit via the fluid connector body.
The prior art fails to disclose the fluid connector assembly as claimed. The closest prior art is regarded as Shah (US 2016/0183876) which discloses a similar 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed system in the claimed arrangement without the motivation provided by the applicant.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794